Citation Nr: 0114458	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991). 

3.  Eligibility to Dependents Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran, who had active duty from December 1942 to 
December 1945, died in December 1999.  The appellant is his 
surviving spouse.

This appeal arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's claims for 
service connection for the cause of the veteran's death, 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 (West 1991), and basic eligibility for 
educational benefits for dependents under 38 U.S.C. Chapter 
35.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1999; the death 
certificate indicates that the cause of his death was cardiac 
arrhythmias due to an acute myocardial infarction.

2.  At the time of the veteran's death, service connection 
was in effect for fractures of the right and left index 
fingers, a left pterygium, and a teratoma cyst, all rated 
noncompensable. 

3.  There is no medical evidence of a nexus between the 
veteran's fatal heart disease and any incident of service or 
a service-connected disability.
4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute to the veteran's death. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.302, 3.312 (2000).

2.  The criteria for DIC benefits pursuant to 38 U.S.C.A. § 
1318 have not been met. 38 U.S.C.A. § 1318 (West 1991); 38 
C.F.R. § 3.22 (2000).

3.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3500 and 3501 
(West 1991); 38 C.F.R. § 3.807 (1999); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death. dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318, and dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.

The Board notes at the outset that, during the pendency of 
the appellant's appeal but after the case was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed.  It is apparent from the death 
certificate that the cause of the veteran's death was a 
myocardial infarction and it is not contended otherwise.  The 
appellant asserts that there was a causal relationship 
between her husband's fatal heart attack and his post-
traumatic stress disorder, which she further contends was due 
to his service.  The appellant has not identified any 
additional treatment records relevant to the question at hand 
which has not been obtained.  Accordingly, no further 
assistance to the appellant is required by the new statute.  

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the claims in appellate 
status as the RO has complied with the notice provisions of 
the VCAA.  This is so because the RO specifically notified 
the appellant of the requirements needed for entitlement to 
service connection for the cause of the veteran's death; 
dependency and indemnity compensation benefits pursuant to 38 
U.S.C.A. § 1318; and dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code, in 
the statement of the case issued in September 2000.  
Moreover, all of the relevant evidence was considered.  As 
such, there has been no prejudice to the appellant that would 
warrant a remand, her procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


                                                 I.  Factual 
background

The veteran's death certificate indicates that he was 75 
years old when died at a private hospital in December 1999.  
The death certificate indicates that the cause of his death 
was cardiac arrhythmias due to an acute myocardial 
infarction; there were no other significant conditions 
contributing to his death.  The approximate interval between 
the onset of the fatal cardiac arrhythmias due to an acute 
myocardial infarction was recorded as "hours".  No autopsy 
was performed.

At the time of the veteran's death, service connection was in 
effect for fractures of the right and left index fingers, a 
left pterygium, and a teratoma cyst, all rated 
noncompensable.

The service medical records show no cardiovascular disease, 
to include cardiac arrhythmias or arteriosclerotic heart 
disease.

A February 1946 RO decision denied the veteran's claim for 
service connection for a nervous disorder.

A private physician reported in a statement dated in June 
1947 that the veteran had been evaluated for fevers, chills, 
malaise, weakness, and nervousness since service.  The 
clinical impression was fevers of unknown origin and 
nervousness.  Recommendations were hospitalization to 
evaluate the fevers and out-patient treatment for 
nervousness.  The final diagnosis was recorded as fevers of 
unknown origin.

A report of a VA examination dated in July 1947 shows that 
the veteran underwent a general medical examination at that 
time.  His blood pressure was 100/60, and clinical evaluation 
of his cardiovascular system was reported as normal.  The 
only diagnoses were old finger fractures and a pilonidal 
cyst.
In August 1947, the RO amended an earlier decision by 
granting service connection for a fracture of the right index 
finger; a rating decision on a claim for service connection 
for epilepsy and dysentery was deferred.  The veteran was 
notified by letter later that month that a rating decision on 
his claims for service connection for a nervous condition 
(emphasis added) and dysentery was deferred

Private medical records show that the veteran was 
hospitalized in February 1982 for recurrent episodes of 
angina of 15 years' duration.  It was noted that an 
examination in December 1968 had been normal and an 
electrocardiogram (EKG) at that time revealed left axis 
deviation but was otherwise normal.  Treatment with 
nitroglycerin was initiated in 1970.  He was subsequently 
seen on multiple occasions for chest pain; EKGs remained 
essentially normal but a severe episode of chest pain was 
relieved with nitroglycerin in 1980.  Following clinical and 
laboratory evaluations during the 1982 hospitalization, the 
pertinent diagnosis was myocardial infarction.  Anxiety state 
was also noted.  Subsequently dated VA medical records refer 
to the veteran's heart disease, to include a history of a 
myocardial infarction.

The veteran underwent a VA psychiatric examination in August 
1992, which resulted in a diagnosis of post-traumatic stress 
disorder (PTSD).  A history of in-service stressors was 
noted.  It was also reported that the veteran's PTSD symptoms 
had worsened with the onset of glaucoma.   

An unappealed RO decision in March 1993 denied the veteran's 
claim for service connection for PTSD on the basis of the 
absence of a verified stressor. 

Subsequently dated VA medical records show that the veteran 
was evaluated and treated for a variety of complaints and 
ailments, to include coronary artery disease, insulin 
dependent diabetes mellitus, glaucoma, and depression.  It 
was noted during a January to March hospitalization that the 
veteran was legally blind.  It was also reported that he had 
a history of depression with thoughts of suicide.
                                                        II. 
Analysis

                                    A.  Service connection - 
cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (2000).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303 (2000).  Service connection for 
cardiovascular-renal disease may be presumed if it is 
manifested to a degree of 10 percent within one year from the 
date of separation from a period of qualifying active service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 
1113, 1131 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

A service-connected disability will be considered a 
contributory cause of death when it is shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death in order for service 
connection to be warranted on a contributory cause theory.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The immediate cause of the veteran's death in December 1999 
was cardiac arrhythmias due to an acute myocardial infarction 
and it is not contended otherwise.  There is no medical 
evidence to suggest the veteran's fatal heart disease was 
causally linked in any way to his service-connected fractures 
of the right and left index fingers, a left pterygium, and a 
teratoma cyst, which were all rated noncompensable.  The 
appellant contends, in essence, that he husband had PTSD due 
to service, which caused or contributed substantially to his 
death.  She also alleges that the RO had deferred a decision 
on her husband's claim for service connection for a 
psychiatric disorder in 1947 and that this claim was still 
pending  at the time of his death.   

There is no medical evidence of a nexus between the veteran's 
fatal heart disease and any incident of service, a service-
connected disability, or a psychiatric disorder, to include 
PTSD.

The appellant's own lay statements, to the effect that the 
veteran had PTSD due to service which caused or contributed 
substantially to his death are not competent medical evidence 
on questions of causation.  Grottveit v. Brown, 5 Vet. App. 
91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to the appellant's assertion that that the veteran's claim 
for service connection for a psychiatric disorder was still 
pending at the time of his death, the Board finds that, while 
it is true that the RO had notified the veteran that it had 
deferred a decision on a claim for service connection for a 
nervous condition, a review of deferred rating document in 
the claims file shows that it was actually a condition of the 
nervous system, epilepsy, rather than a psychiatric disorder.  
(Service connection for a nervous condition was denied by an 
earlier RO decision in February 1946.)  Nevertheless, the 
veteran did file an application to reopen his claim in June 
1947, however, and, as noted above, the RO's letter mailed to 
him in August 1947 notified him that his claim for service 
connection for a nervous condition had been deferred.  
However, an RO decision in March 1993 denied the veteran's 
claim for service connection for PTSD.  The veteran was 
notified of that decision by letter shortly thereafter and he 
did not file an appeal.  Thus, there was no claim pending at 
the time of his death as alleged.  (In order for a surviving 
spouse to be entitled to accrued benefits the veteran must 
have had a benefits claim pending at the time of death or 
else be entitled to such benefits under an existing rating or 
decision.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1000(a) (2000); also see Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).) 

Service connection was not in effect for a psychiatric 
disorder, to include PTSD, during the veteran's lifetime.  
Moreover, there is no medical evidence of record to suggest a 
causal link between the veteran's heart disease and a 
psychiatric disorder, to include PTSD.  

The Board finds that the evidence is not approximately 
balanced; rather, the preponderance of the evidence is 
against the claim.  The weight of the evidence demonstrates 
that the veteran's established service-connected conditions 
did not cause or contribute to his death, and that the cause 
of death (heart disease) is not related to service or to a 
service-connected disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for the 
cause of the veteran's death must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
                   B.  Entitlement to DIC pursuant to 38  
U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected when, in pertinent part, 
the following conditions are met: (1) the veteran's death was 
not caused by his or her own willful misconduct and either 
the veteran was in receipt of or was entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 years 
or more immediately preceding death or if totally rated for a 
lesser period, the veteran was so rated continuously for a 
period of not less than five years from the date of the 
veteran's discharge from active duty; or (2) the veteran 
would have been entitled to receive a 100 percent disability 
rating for such time period but for factors such as the 
receipt of military retired pay or clear and unmistakable 
error in a final rating or Board decision.  See also 38 
C.F.R. § 3.22 (2000).

In a line of cases, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that there is a third 
way of obtaining VA dependency and indemnity compensation 
benefits, namely by showing that a veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if he or she had applied for compensation 
during his or her lifetime, or based on evidence in the 
veteran's claims folder or VA custody prior to his death.  
See Wingo v. West, 11 Vet. App.307 (1999); Carpenter v. 
Gober, 11 Vet. App.140, 147 (1998); and Marso v. West, 113 
Vet. App. 260 (1999).

In the present case, at the time of the veteran's death, he 
was not, nor had he ever been, in receipt of total disability 
compensation for his service-connected disabilities.  As 
noted above, his service-connected disabilities were rated 
zero percent.  With regard to whether the veteran would have 
been in receipt of a 100 percent disability rating but for 
CUE in a final RO or Board decision, no argument has been 
raised that there was a denial of a total disability rating 
which involved CUE.  The appellant has not alleged that 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
Board further notes that although the degree of specificity 
necessary to raise a CUE theory has not been set forth by the 
Court, the appellant has not identified to the Board or the 
RO the decision sought to be attacked collaterally under the 
CUE theory.  That much is required.  Cole v. West, 13 Vet. 
App. 268 (1999).   Finally, simply disagreeing with how the 
evidence was weighed is never CUE.  Luallen v. Brown, 8 Vet. 
App. 92 (1995).  Hence, the appellant has not shown that the 
veteran would have been in receipt of a 100 percent rating 
but for CUE in a final RO decision.

Hypothetical entitlement exists under option (3) of the Marso 
decision if 38 C.F.R. § 19.196 applies.  Carpenter v. West, 
11 Vet. App. 140 (1998).  This exception, however, is not 
applicable in this case because 38 C.F.R. § 19.196 was 
eliminated when 38 C.F.R. § 20.1106 became effective on March 
4, 1992.  Id.  Here, the appellant filed her claim in 
February 2000, and hence, as a matter of law the new 
regulation must be applied.  Marso, supra.

Hypothetical entitlement would also exist if there was no 
final decision regarding the veteran's level of disability 
which would affect a survivor's claim for benefits under 38 
U.S.C.A. § 1318(b)(1).  Wingo v. West, 11 Vet. App. 307 
(1998); Marso, supra.  As noted above, unappealed RO 
decisions during the years immediately after the veteran's 
World War II service granted service connection and 
noncompensable ratings for fractures of the right and left 
index fingers, a left pterygium, and a teratoma cyst. 

As the veteran did not establish a right to receive total 
service-connected disability compensation from VA for the 10 
year statutory period; as it has not been shown that he would 
have established such a right if not for CUE by VA; and as 
the limited exceptions pertaining to hypothetical entitlement 
are not applicable, entitlement to DIC under 38 U.S.C.A. § 
1318 is denied.

In reaching this decision the Board notes that a final 
regulation was recently published which established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right but for CUE by VA.  65 Fed. Reg. 
3388-92 (2000) (to be codified at 38 C.F.R. § 3.22 (2000)).  
The effective date of that regulation is January 21, 2000.  
As the appellant does not meet the liberalized interpretation 
of 38 C.F.R. § 3.22 provided for in Wingo, she cannot meet 
the stricter standard set forth in 38 C.F.R. § 3.22 (2000).  
Thus, the Board finds that a remand for the RO to consider 
the application of the newer version of 38 C.F.R. § 3.22 is 
not necessary and the appellant is not prejudiced by the 
Board's determination.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
dependence and indemnity benefits is precluded as a matter of 
law.  Because the law, and not the facts, is dispositive of 
the issue, the appellant has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

                      C.  Educational Assistance under 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability.  38 C.F.R. § 3.807(a) (2000).

Review of the record discloses that the veteran was honorably 
discharged from service in December 1945.  A permanent total 
service-connected disability was not in existence at the date 
of the veteran's death.  Moreover, service connection for the 
cause of the veteran's death has been denied.  Hence, basic 
eligibility for Chapter 35 dependents' educational assistance 
benefits is not met.

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim is denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis, supra.  Accordingly, as none of the conditions 
cited above for educational assistance benefits under Chapter 
35 are applicable to the facts in this case, the Board must 
deny the appellant's claim for these benefits.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under the provisions of 38 U.S.C.A. § 1318 (West 1991) is 
denied. 

Eligibility to Dependents Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

